Exhibit 10.3

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made as of this 1st day of March 2012, by and
between China Premium Lifestyle Enterprise, Inc., a Nevada corporation (the
"Company") and Joseph Tik Tung Wong, an individual (the "Executive").

BACKGROUND

The Company and the Executive desire to enter into this Agreement to assure the
Company of the services of the Executive and to set forth the rights and the
duties of the parties hereto.

AGREEMENT

In consideration of the mutual covenants, terms and conditions hereinafter
contained, and for other good and valuable consideration, the parties hereby
agree as follows:

1. Term of Employment. The Company hereby employs the Executive and the
Executive hereby accepts such employment commencing on November 6, 2011, and
terminating on December 31, 2012 (the "Term"), unless sooner terminated as
provided herein.

2. Duties. The Executive shall serve as the Chief Financial Officer, Treasurer
and Secretary of the Company, with the powers and duties consistent with such
position. The Executive may be reassigned or transferred to another management
position only upon the Company obtaining the Executive’s prior written consent.
The Executive shall also be subject to the policies and procedures generally
applicable to executive employees of the Company.

3. Compensation.

3.1 Salary. The Company shall pay the Executive a salary of US$52,530 per year
(the "Salary"). The Salary shall be subject to annual review and adjustment or
no adjustment in the sole discretion of the Company. The Salary shall be payable
in equal installments monthly consistent with the Company's regular business
practice.

3.2 Bonus. In addition to the Salary, the Executive shall be eligible to receive
a bonus for each calendar year in an amount to be determined by the Board of
Directors of the Company.

3.3 Expense Reimbursement; Expense Allowance. The Company shall reimburse the
Executive for reasonable and necessary business and entertainment expenses
incurred by him in connection with the performance of his duties hereunder,
including, but not limited to, expenses for business development, travel, meals
and accommodations and related expenditures at the same or higher levels as the
Executive incurred during the course of duty. The Company shall reimburse the
Executive for all such expenses within thirty (30) days upon presentation by the
Executive, from time to time, of an itemized written accounting of such
expenditures.

3.4 Benefits. The Company shall provide the Executive with the following
benefits during the Term and any renewals thereof:

(a) Participation in Benefit Plans and Policies. The Executive shall be entitled
to participate in all insurance and other benefit plans and policies maintained
for senior executives of the Company.

(b) Indemnification. The Executive shall, in addition to any other legal or
contractual rights to indemnification provided by the Company, be provided
coverage under indemnification policies and director and officer liability
policies maintained by the Company in amounts reasonably determined by the
Company.



 

 



4. Termination.

4.1 Termination Events. The Executive's employment shall terminate prior to the
expiration of the Term upon the happening of any of the following events:

(a) Voluntary. Voluntary termination by the Executive by giving two (2) months’
notice in writing;

(b) Death. The death of the Executive;

(c) For Cause. For "cause" by the Company, defined as any of the following: (i)
the Executive is convicted of, or pleads nolo contendere to, a felony; (ii) the
Executive has committed an act of fraud, bad faith or willful misconduct against
the Company that is materially detrimental to the Company; or (iii) the
Executive has materially breached any of the terms of this Agreement after
written notice has been provided by the Company to the Executive regarding the
specific nature of such breach and the Executive fails to cure such breach
within thirty (30) days.

(d) Disability. Upon the good faith determination of the Board that the
Executive has become so physically or mentally incapacitated or disabled as to
be unable to satisfactorily perform his duties hereunder for a period of one
hundred twenty (120) consecutive calendar days or for one hundred eighty (180)
days in any three hundred sixty (360) day period, such determination based upon
a certificate as to such physical or mental disability issued by a licensed
physician and/or psychiatrist (as the case may be) mutually agreed upon by the
Executive (or his authorized representative(s)) and the Company;

(e) Without Cause. Termination for any reason other than for "cause" as defined
in Section 4.1(c) hereof.

(f) By the Executive For Good Reason. If the Company takes any of the actions
described in this subsection (f), the Executive may terminate employment for
"good reason" at any time upon written notice to the Company. For purposes of
this Agreement, the Executive may terminate this Agreement pursuant to this
subsection (f) for "good reason" upon the occurrence of any of the following
events without the express written consent of the Executive:

(i)a reduction in the Executive's Salary or the benefits set forth above; and

(ii)the Company has breached any of the terms of this Agreement.

4.2 Obligations After Voluntary Termination; For Cause Termination. In the event
that the Executive's employment is terminated pursuant to Sections 4.1(a) or (c)
hereof, the Company shall pay to the Executive or his representatives on the
date of termination of employment ("Termination Date"):

(a) all Salary compensation as is due pursuant to Section 3.1 herein, prorated
through the Termination Date;

(b) all expense reimbursements due and owing the Executive through the
Termination Date under Section 3.3 hereof, including reimbursements for
reasonable and necessary business expenses incurred prior to the Termination
Date, as long as the Executive submits a written accounting of such expenses in
accordance with Section 3.3 herein within forty-five (45) days of the
Termination Date; and

(c) all benefits due the Executive, including benefits under insurance, group
health and retirement benefit plans pursuant to Section 3.4 hereof in accordance
with the Company's standard policy, through the Termination Date.



 

 



4.3 Obligations After Termination Without Cause, Death, Disability or
Termination by the Executive For Good Reason. In the event that the Executive's
employment is terminated pursuant to Section 4.1(b), (d), (e) or (f) hereof, on
the Termination Date, the Company shall:

(a) pay to the Executive or his representatives all Salary compensation as is
due or will be due pursuant to Section 3.1 herein through the entire Term of
this Agreement;

(b) pay to the Executive or his representatives all expense reimbursements due
and owing the Executive through the Termination Date under Section 3.3 hereof,
including reimbursements for reasonable and necessary business expenses incurred
prior to the Termination Date, as long as the Executive submits a written
accounting of such expenses in accordance with Section 3.3 hereof within
forty-five (45) days of the Termination Date; and

(c) pay to the Executive or his representatives all benefits due the Executive,
including benefits pursuant to Section 3.4 hereof in accordance with the
Company's standard policy, through the Termination Date.

4.4 Withholding. The Company shall have the right to deduct from the
compensation due to the Executive any and all sums required for social security
and withholding taxes and for any other federal, state, or local tax or charge
which may be in effect or hereafter enacted or required by law as a charge on
compensation of the Executive.

4.5 Provision of Benefits. Should the continuation of any benefits to be
provided to the Executive following the termination of the Executive's
employment hereunder be unavailable under the Company's benefit plans for any
reason, the Company shall pay for the Executive to receive such benefits under
substantially similar plans from similar third party providers.

5. Assignment. This Agreement is personal in nature and neither of the parties
hereto shall, without the written consent of the other, assign or otherwise
transfer this Agreement or its obligations, duties and rights under this
Agreement; provided, however, that in the event of the merger, consolidation,
transfer or sale of all or substantially all of the assets of the Company, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
of the promises, covenants, duties and obligations of the Company hereunder.

6. Miscellaneous.

6.1 Entire Agreement; Modification. This Agreement contains the entire agreement
of the parties relating to the subject matter hereof, and the parties hereto
have made no agreements, representations or warranties relating to the subject
matter of this Agreement that are not set forth otherwise herein. This Agreement
supersedes any and all prior agreements, written or oral, between the Executive
and the Company. No modification of this Agreement shall be valid unless made in
writing and signed by the parties hereto. 



 

 

 

6.2 Severable Provisions. The provisions of this Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions of the Agreement
shall nevertheless be binding and enforceable.

6.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal substantive laws of the State of Nevada, USA
without regard to conflicts of laws principles.

6.4 Notices. All notices and other communications under this Agreement shall be
in writing and mailed, telecopied, or delivered by hand or by a nationally
recognized courier service guaranteeing overnight delivery to a party, at the
following address (or to such other address as such party may have specified by
notice given to the other party pursuant to this provision):



If to the Executive, to: Mr. Joseph Tik Tung Wong   c/o Wo Kee Hong Group 28/F,
King Palace Plaza,   No.52A Sha Tsui Road,   Tsuen Wan, N.T., Hong Kong.     If
to the Company, to: China Premium Lifestyle Enterprise, Inc.   500 North Rainbow
Boulevard,   Suite 300, Las Vegas, Nevada 89107 USA     With a copy to: Damron
Law Group P.C.   284 Three Tun Road   Malvern, Pennsylvania 19355   USA

All such notices and communications shall be sent by commercial courier service
and shall be effective upon receipt. Copies for convenience may also be sent by
Facsimile and/or e-mail.

6.5 Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed to be an original, and all such counterparts
together shall constitute one and the same instrument.

 

 

[The remainder of this page is intentionally left blank. Signatures follow.]



 

 

 



 

IN WITNESS WHEREOF, this Employment Agreement is executed as of the day and year
first above written.

 

 

Executive: JOSEPH TIK TUNG WONG

 





By: /s/Joseph Tik Tung WONG          

Joseph Tik Tung Wong

Dated: March 1, 2012

 

CHINA PREMIUM LIFESTYLE ENTERPRISE, INC., a Nevada corporation

 

 

 

By: /s/Richard Man Fai LEE          

Name: Richard Man Fai Lee
Title: Chief Executive Officer

Dated: March 1, 2012

 

 

 

 



 